DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on December 21, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
Response to Amendment
The amendment filed August 23, 2021, has been entered.  Claims 1-25 are pending in the application.  Applicant’s amendments to claims 12 and 24 have overcome the 35 U.S.C. 112(b) rejection regarding claims 12 and 24 previously set forth in the Final Office Action mailed June 21, 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving a blood pressure signal and determining a derivative of a blood pressure signal, a characteristic arterial pressure (CAP) from the derivative, and an autoregulation value based on the CAP.  The abstract idea is therefore grouped as a mental process of collecting data and performing mathematical processes on the acquired data.
The limitations of receiving a blood pressure signal, and determining a derivative of a blood pressure signal, a characteristic arterial pressure (CAP) from the derivative, and an autoregulation value based on the CAP, as drafted, are processes that, under their broadest reasonable interpretation, cover concepts which can be performed mentally and/or by hand but for the recitation of generic computer components.  That is, other than reciting “by the processing circuitry,” the claims data gathering and performing calculations thereon.  For example, but for the “by the processing circuitry” language, “determining…a derivative,” “determining…based on the derivative…a characteristic arterial pressure (CAP),” and “determining…based on the CAP, an autoregulation value” are calculations which can be reasonably performed with pen and paper practice; the claims do not significantly limit the term “derivative” to involve calculations which could not reasonably be performed mentally and/or by hand.  If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculations and then output the calculations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, the additional element of receiving a blood pressure signal is insignificant, extra-solution activity in the form of mere data gathering, which does not constitute significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.
Claims 2, 3, 8, 11, 12, 14, 15, 20, 23, 24 are ineligible under 101 as they only contain further variations of the data-gathering mathematical concepts/relationships applied in the mental process set forth in independent Claims 1, 13, and 25.

Claims 9, 10, 21 and 22 are ineligible under 101 as they only include generic computer components in the form of a user interface and display that perform the generic computer function of data output.
In summary, the additional claims do not include any additional elements that show an integration into a practical application or significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-18, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi).
Re. Claims 1, 13, and 25: Addison teaches a system comprising processing circuitry configured to: 
receive a blood pressure signal indicative of a blood pressure of a patient (Fig. 1, system 10 receiving signals from blood pressure sensor 12), 
wherein the blood pressure signal comprises a blood pressure waveform indicative of a blood pressure of a patient (Fig. 2: blood pressure signal area 30).
Addison does not teach determining a derivative of at least a portion of the blood pressure signal or determining, based on such a derivative, a characteristic arterial pressure (CAP) value to be used in the determination of an autoregulation status of the patient.
Elgendi teaches determining a derivative of at least a portion of the blood pressure signal (Fig. 2, velocity plethysmogram VPG) and also determining, based on the derivative, a characteristic arterial pressure (CAP) value (Fig. 2, characteristic point W--1, described in Table 1 as “Max slope point in systole”, u).  Elgendi teaches analogous art in blood pressure waveform analysis (Title, abstract).
Addison ‘631 states: “Autoregulation may be monitored by correlating measurements of the patient's blood pressure (e.g., arterial blood pressure) with measurements of the patient's oxygen saturation (e.g., regional oxygen saturation)” (Paragraph 0017).  However, Addison ‘631 does not explicitly teach using a derivative of a portion of the patient’s blood pressure to determine a CAP value of the blood pressure signal to be used in the correlation.  However, it would have been obvious to one having skill in the art before the effective filing date of the invention to have modified the correlation of Addison ‘631 to have utilized a derivative of the blood pressure signal as taught by Elgendi rather than the original blood pressure signal, the motivation being that Elgendi teaches that derivatives of the waveforms better evaluate changes in the waveforms (1. Introduction, line 5).

Re. Claims 2, 3, 14, and 15: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  With respect to claims 3 and 15, Elgendi further teaches the invention wherein the CAP value comprises a blood pressure value from the blood pressure signal corresponding to a maximum value of a first derivative of the blood pressure signal during a systolic upstroke (Fig. 2, characteristic point W-1, described in Table 1 as “Max slope point in systole”, u).  Since claims 2 and 14 are a broader recitation encompassing claims 3 and 15, the above-cited recitation also teaches the limitations of claims 2 and 14.
Re. Claims 4 and 16:  Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the system further comprises a sensor configured to generate a signal indicative of the cerebral blood flow of the patient, and wherein the wherein the processing circuitry is configured to receive the signal indicative of the cerebral blood flow (Fig. 1, regional oxygen saturation sensor 14, described in paragraph 0025: “… the sensor 14 may be a pulse oximeter configured to obtain the patient's oxygen saturation or may be any suitable sensor configured to provide a signal indicative of the patient's blood flow”).
Re. Claims 5 and 17: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the invention further comprises: a blood pressure sensor configured to generate the blood pressure signal indicative of the blood pressure of the patient (Fig. 1, blood pressure sensor 12); and an oxygen saturation sensor configured to generate an oxygen saturation signal indicative of an oxygen saturation value of the patient (Fig. 1, regional oxygen saturation sensor 14), and wherein the processing circuitry is configured to receive the oxygen saturation signal (Fig. 1, processor 24 receiving signals from both blood pressure sensor 12 and regional oxygen saturation sensor 14).
Re. Claims 6 and 18: Addison ‘631 in view of Elgendi teach the invention according to claims 5 and 17.  Addison further teaches the invention wherein the autoregulation status comprises a correlation index (ChOx) based on a correlation between the CAP value and the oxygen saturation value (Paragraph 0017: “In particular, a cerebral oximetry index (COx) indicative of the patient's autoregulation status may be derived based at least in part on a linear correlation between the patient's blood pressure and oxygen saturation”).
Re. Claims 8 and 20: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the autoregulation value of the patient comprises at least one of a lower limit of autoregulation or an upper limit of autoregulation (Figs. 6, 7, LLA represented by line 100 and ULA represented by line 102).
Re. Claims 9 and 21: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention further comprising a user interface, wherein the processing circuitry is further configured to control the user interface to output to a user the autoregulation value or an autoregulation status representative of the autoregulation value (Paragraph 
Re. Claims 10 and 22: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison further teaches the invention wherein the user interface comprises a display, wherein the processing circuitry is further configured to control the display to display a mean arterial pressure (MAP) based on the blood pressure of the patient (Paragraph 0018: “an initial BP safe zone may be generated utilizing… mean arterial pressure (MAP)…;” paragraph 0019: “In addition, the system may display a BP signal…;” where the disclosure of Addison ‘631 describes interchangeability in calculations between blood pressure and MAP, such as in paragraph 0024: “… the patient's blood pressure (e.g., MAP);” paragraph 0028: “… the measured blood pressure (e.g., arterial blood pressure or MAP)…;” paragraph 0023: “It may be advantageous to identify the patient's autoregulation zones and/or to determine an upper limit of autoregulation (ULA) value and/or a lower limit of autoregulation (LLA) that approximately define an upper and a lower blood pressure (e.g., MAP) boundary…”).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) 
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) 
Watson et al. (U.S. 2015/0112605 A1) (hereinafter – Watson).
Re. Claims 7 and 19:  Addison ‘631 in view of Elgendi teaches correlating CAP values which are derivatives of the pressure signal (see rejection of claims 1, 13, and 25) with oxygen saturation values.  Addison ‘631 in view of Elgendi however, do not teach determining a gradient of the CAP value and 
Watson teaches the invention wherein processing circuitry is configured to: determine a gradient of the CAP value over a period of time (examiner notes that the gradient of the CPA value (a derivative) over time is a second derivative; Paragraph 0057: “Another exemplary morphology metric may be a delta of the second derivative (DSD) between consecutive fiducial-defined portions, e.g., at consecutive fiducial points"); determine a gradient of the oxygen saturation signal over the period of time (Paragraph 0073: “In some embodiments, a trend of recently determined oxygen saturation values may be analyzed… in some embodiments, the rules may be based on overall decrease in the average oxygen saturation value, a slope of the average oxygen saturation value, any other suitable metric or value, or any combination thereof”). 
It would have been obvious to incorporate using a both a second derivative of the pressure signal as well as a derivative of the oxygen saturation in the correlation of Addison ‘631 in view of Elgendi to determine an autoregulation status of a patient, the motivation being that changes in the curvature of the PPG signal can be identified which are indicative of internal pressures that occur near the peak of a pulse (Paragraph 0057), and it is well-understood that determining a gradient over time of  oxygen saturation provides information on the trend of the signal over time (Paragraph 0073), which provide additional metrics over the signal itself.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) 
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) 
Shan et al. (U.S. 2015/0208987 A1) (hereinafter – Shan).
Re. Claims 11 and 23: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison ‘631 in view of Elgendi do not teach the invention, wherein the blood pressure signal is clipped as to not represent at least one maximum value or minimum value of the blood pressure signal.
Shan teaches the invention wherein the blood pressure signal is clipped as to not represent at least one maximum value or minimum value of the blood pressure signal (Paragraph 0092: “Moreover, post-processing measures can be applied to the signals in a subsequent step 172. Post-processing may comprise filtering, windowing, clipping, weighting and further adequate processing algorithms”).  Shan teaches analogous art in the technology of artificial waveform generation or derivation.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Addison ‘631 in view of Elgendi to include a clipping processing, the motivation being that such post-processing allows for removal of motion residues in the signal, as well as improve a signal-to-noise ratio (Paragraph 0092).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
Addison et al. (U.S. 2017/0105631 A1) (hereinafter – Addison ‘631) 
Elgendi et al. (“Toward Generating More Diagnostic Features from Photoplethysmogram Waveforms,” Diseases, Published: 11 March 2018, Vol. 6, issue 20) (hereinafter – Elgendi) 
Dripps et al. (U.S. 2013/0079656 A1) (hereinafter – Dripps).
Re. Claims 12 and 24: Addison ‘631 in view of Elgendi teach the invention according to claims 1, 13, and 25.  Addison ‘631 in view of Elgendi teach the invention according to claim 13.  The process applied by Elgendi (to determine derivatives of a signal to identify a fiducial point, i.e., a respective CAP value) is not restricted to be applied to a single portion of the pressure signal, and may be applied to multiple points of a pressure signal to generate a “plurality of derivatives” and “respective CAP values.”  However, Addison ‘631 in view of Elgendi do not explicitly teach determining an average value of multiple derivatives identified as fiducial points of the signal.
Dripps teaches determining an average value of multiple derivatives identified as fiducial points of the signal (Paragraph 0134: “x'= mean of 1st derivative of fiducial-defined portion,” wherein “fiducial-defined portion is defined in paragraph 0084: “… each consecutive set of fiducial points may define a relevant portion of the PPG signal for calculating a morphology metric, and may be referred to herein as a fiducial-defined portion”).  Dripps teaches analogous art in the technology of pressure waveform analysis (Paragraphs 0002, 0003).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have included determining an average of the fiducial points determined via derivatives as taught by Dripps, the motivation being that the determination of a mean of the fiducial points allows one to calculate another exemplary morphology metric of the signal – the kurtosis metric (Paragraph 0134) – which is a well-known statistical measure of much the “tails” of a distribution of data differs from a normal distribution.
Response to Arguments

Regarding the rejection of claim 1, Applicant argues that the Examiner has failed to show that one of ordinary skill in the art would have had any reason, with a rational underpinning, to modify the method of Addison ‘631 in view of the disclosure of Elgendi to arrive at the subject matter of claim 1.  However, Examiner has provided an explicit reasoning as to why one skilled in the art would determine a derivative of at least a portion of the blood pressure signal; furthermore, such explicit reasoning is found by citing the prior art of Elgendi itself (see: Final Office Action dated June 21, 2021, page 4).  
Applicant further argues that Examiner has failed to explain why one of ordinary skill in the art would have understood that the original pressure waveform utilized by Addison ’631 is “not informative” or that a derivative would be better to evaluate changes in the waveform for the purpose of determining an autoregulation value of the patient.  The phrase “not informative” is not directed as a pejorative to the invention of Addison ‘631, but rather a direct recitation of language found in the citation of Elgendi.  The Examiner has not asserted that the original pressure waveform of Addison ‘631 is insufficient to evaluate changes in the waveform, but rather has repeated language from the prior art of Elgendi, indicating that it is well-known that taking derivatives of a signal are capable of better evaluating changes in the waveform.  Identifying changes of a signal by application of derivatives or variations thereof (transformations involving derivatives, discrete vs. continuous derivatives, filtering, etc…) is an elementary concept in signal processing.  The appropriate section of the rejection has been re-written to address Applicant’s argument.
Applicant further argues that the Examiner has not identified any actual problem with using the mean arterial pressure described by Addison ’631 that would have caused one of ordinary skill in the art to utilize blood pressure measurement techniques different from those already described by Addison 
Applicant further argues Examiner has not shown that Elgendi describes determining a characteristic arterial pressure (CAP) value of a blood pressure signal based on a derivative of a blood pressure signal.  Examiner notes that an arterial pressure is taught by Addison (Paragraph 0017: “Autoregulation may be monitored by… the patient's blood pressure (e.g., arterial blood pressure) …”), wherein the combination of Addison in view of the use of derivatives as taught by Elgendi yields a characteristic arterial pressure.  For instance, identifying a max slope point as taught by Elgendi, as applied to the arterial pressure signals monitored by Addison ‘631 yields a characteristic arterial pressure based on a derivative of a blood pressure signal. 
	With regards to Applicant’s arguments directed to claim 2, Applicant argues that claim 2 is patentable based largely in part to arguments presented towards independent claim 1; Examiner’s response to Group 3 are likewise applied to this point.
Applicant explains that claim 2 further explains that the “CAP value,” or “characteristic arterial value,” and argues that Examiner has failed to show that Elgendi describes determining any such arterial pressure of a blood pressure signal.  However, as described above, it is Addison ‘631 which teaches the use of analyzing an arterial pressure signal (Paragraph 0017), wherein the addition of Elgendi teaches 
	Applicant’s arguments directed towards other dependent claims are highly analogous to those of claim 2, wherein Examiner’s response to the claims above apply therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791